DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 01/20/2022.
Claims 1-15 are pending in the application. Claims 1 and 3 are currently amended. Claims 2, and 4-12 are previously presented. Claims 13-15 are newly presented. Claims 1-15 are hereby examined on the merits.

	
	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang CA 2853861 A1 (hereinafter referred to as Kang) in view of Hilbrich US Patent No. 6,016,740 (hereinafter referred to as Hilbrich) and Goto US Patent Application Publication No. 2007/0231443 (cited in IDS, hereinafter referred to as Goto).
Regarding claims 1-8 and 10-15, Kang teaches a process of making a coffee beverage composition (e.g., a spray-dried or freeze-dried soluble coffee product) comprising the steps of:
-milling roast coffee beans to form a milled material comprising roast coffee particles the D90 of which is less than or equal to 40 microns which falls with that recited in claims 6-8 and 15, wherein the milling is done by cryogenic milling (page 4, line 31-page 5, line 4); 
-suspending the milled material in a liquid aqueous coffee extract comprising soluble coffee solids to form the mixture comprising the roast coffee particles from the material and further comprising the soluble coffee solids (page 6, line 28-page 7, line 11; page 3, line 9-15).
-drying the mixture by spray-drying or freeze-drying to produce a dry coffee beverage composition which is necessarily in powder form (page 7, line 6-7; page 3, line 21-22).
Kang further teaches that the coffee beverage comprises 15-50% by weight of the roast coffee particle and 50-85% by weight of soluble coffee (page 5, line 16-17; page 4, line 19-21), which reads on claims 11-12, and encompasses the ranges recited in claims 13-14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Kang is silent regarding removing a coffee oil from the composition.
Hilbrich teaches that about 18% of Arabic coffee bean is oil; of that 18%, 20% is composed of fatty acid esters of diterpene alcohol such as Cafestol and Kahweol; Hilbrich further teaches that Cafestol and Kahweol are known to substantially elevate 
Goto teaches that the excess coffee oil in coffee causes deterioration of the coffee extract and further teaches a method of removing coffee oil from coffee ground comprising a step of rough filtration (for example, screw pressing coffee ground), a step of centrifuging the mixture that comprises coffee ground and extract, and fine filtration of the coffee extract to once remove coffee oil component ([0002]); [0011]; [0034]; [0064-0074]; [0126-0127]).
Kang, Hilbrich and Goto are all directed to coffee beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang by applying the rough filtration and centrifugation to reduce coffee oil in Kang’s coffee beverage, and to remove diterpene such as Cafestol and Kahweol as the part of coffee oil to deliver a coffee beverage that is healthy and has a good shelf life.
Kang in view of Hilbrich and Goto is silent regarding the diterpene amount as recited in claim 1, the amount of coffee oil removed as recited in claim 3, and the amount of Cafestol as recited in claim 10. However, Goto teaches removing coffee oil by screw pressing, and/or centrifugal separation to form three layers (e.g., oil layer, extract layer and coffee ground layer), which is the same as those recited on [0032] and [0052] of the instant specification. Goto also teaches that the conditions of the temperature, speed and processing number of times can be appropriately changed for another cycle of centrifugation to achieve a target level of coffee oil removal ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filling 
Further, Goto teaches that a suitable amount of coffee oil that is separated can be added to the coffee extract to make a final product that is in accordance with the use and purpose ([0034]; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the coffee oil in the soluble coffee solids by varying the amount of coffee oil added to make a final product that is in accordance with the use and purpose. 
 Kang in view of Hilbrich and Goto teaches milling, suspending and coffee oil removing steps but does not teach the oil removal step is done after the suspension step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hilbrich and Goto as applied to claim 1 above, and further in view of Akiyama US Patent Application Publication No. 2003/0078189 (hereinafter referred to as Akiyama).
Regarding claim 9, Kang in view of Hilbrich and Goto teaches suspending the roast coffee bean particle in the concentrated liquid coffee extract as recited above but is silent regarding treating the composition that comprises the roast coffee particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Akiyama teaches that in the production of foods a sonicator can be generally used to aid in the uniform dispersion of water-insoluble fine particles in a liquid ([0285].
Both Kang and Akiyama are directed to dispersing water-insoluble fine particles in a liquid in the food business. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang by using a sonicator in the process of suspending roast ground particle in concentrated liquid coffee extract such that the coffee particle is uniformly dispersed. A sonicator necessarily generates ultrasound.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hilbrich and Goto as applied to claim 1 above, and in further view of Babaev (US Patent Application Publication No. 2008/0032030 (cited in IDS, hereinafter referred to as Babaev).
Regarding claim 9, Kang in view of Hilbrich and Goto teaches suspending the roast coffee bean particle in the concentrated liquid coffee extract as recited above but is silent regarding treating the composition that comprises the roast coffee particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Babaev teaches using ultrasound in coffee bean for effects such as sanitary purpose ([0014]). 
Both Kang and Babaev are directed to coffee based beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang by applying ultrasound in the composition for sanitary purpose.
The prior art is silent regarding applying ultrasound before and/or during coffee oil removal step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bach US Patent No. 3,652,292 (cited in IDS, hereinafter referred to as Bach) in view of Buckingham US Patent Application Publication No.  2002/0110626 (hereinafter referred to as Buckingham), Binek GB2022394 (cited in IDS, hereinafter referred to as Binek), Hilbrich US Patent No. 6,016,740 (hereinafter referred to as Hilbrich) and Goto US Patent Application Publication No. 2007/0231443 (cited in IDS, hereinafter referred to as Goto).
Regarding claims 1-5 and 10, Bach teaches a process of making an instant coffee beverage comprising the steps of (Abstract; Example 3; claim 6):
-milling roast coffee beans to form a milled material comprising roast coffee particles and extracting the roasted coffee particle (column 14, line 65-73, which discloses that 25 kg of roast coffee are fed to a dry very fine grinding step in a suitable apparatus followed by a pre-extracting step to form a pre-extract liquid and a pre-extracted very finely ground coffee); 

-suspending the milled material in a liquid aqueous coffee extract comprising soluble coffee solids to form the instant coffee beverage comprising the roast coffee particles from the material and further comprising the soluble coffee solids (column 15, line 5-11, which discloses combining the colloidal coffee particle with previously prepared pre-extract liquid, and further combined with liquid coffee extract; see also claim 6 and Abstract);
-drying the instant coffee beverage to produce a dry instant coffee beverage composition in powder form (column 15, line 12-15, which discloses that the combination of colloid particle and extract is freeze-dried with preliminary granulation).
Bach teaches milling the roast coffee beans, but is silent regarding the milling comprises at least one of cryo-milling or roller-milling.
Buckingham teaches that a traditional roller mill can be used to grind coffee bean ([0022]). Both Bach and Buckingham are directed to grinding coffee beans. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a roller mill to grind the roast coffee beans of Bach, for the reason that prior art has taught that a roller mill is suitable in the art to grind coffee beans.
Bach in view of Buckingham is silent regarding removing a coffee oil from the composition.
 Binek teaches that the coffee beverage resulting from Bach’s method has an undesirable oil slick (oil-off) that appears on the surface of the beverage as a result of the oil content from the finely ground coffee particle (page 1, line 18-26). 
Hilbrich teaches that about 18% of Arabic coffee bean is oil; of that 18%, 20% is composed of fatty acid esters of diterpene alcohol such as Cafestol and Kahweol; Hilbrich further teaches that Cafestol and Kahweol are known to substantially elevate serum, cholesterol, triglyceride, etc. thus suggesting removing Cafestol and Kahweol diterpene in the coffee drink (column 1, line 29-column 2, line 29).
  Goto teaches that the excess coffee oil in coffee causes deterioration of the coffee extract and further teaches a method of removing coffee oil from coffee ground comprising a step of rough filtration (for example, screw pressing coffee ground), a step of centrifuging the mixture that comprises coffee ground and extract, and fine filtration of the coffee extract to once remove coffee oil component ([0002]); [0011]; [0034]; [0064-0074]; [0126-0127]).
Bach, Binek, Hilbrich and Goto are all directed to coffee beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bach by applying the rough filtration and centrifugation to eliminate the oil slick that appears on the surface of Bach’s coffee beverage, and to remove diterpene such as Cafestol and Kahweol as the part of coffee oil to deliver a coffee beverage that is healthy and has desirable appearance.
Bach in view of Buckingham, Binek, Hilbrich and Goto is silent regarding the diterpene amount as recited in claim 1, the amount of coffee oil removed as recited in claim 3, and the amount of Cafestol as recited in claim 10. However, Goto teaches 
Further, Goto teaches that a suitable amount of coffee oil that is separated can be added to the coffee extract to make a final product that is in accordance with the use and purpose ([0034]; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the coffee oil in the soluble coffee solids by varying the amount of coffee oil added to make a final product that is in accordance with the use and purpose. 
Bach in view of Buckingham, Binek, Hilbrich and Goto teaches milling, suspending and coffee oil removing steps but does not teach the oil removal step is done after the suspension step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).

Regarding claims 6-8 and 15, Bach teaches roasted coffee has a particle size of about 3-10 microns (Claim 6; Example 3, column 14, line 75; column 15, line 1), which reads on the claim limitation that a D90 of the size distribution of the particle is below 150, 80 or 50 micrometers, and that D50 of the size distribution of the particle is below 40 micrometers.
Regarding claims 11-14, Bach teaches that the coffee beverage comprises 3%-40% by weight of roasted coffee particles (Abstract; claim 6), thus the amount of soluble coffee solids are reasonably in the range of 60%-97%. The amounts of roasted coffee particles and soluble coffee solids overlaps with or encompasses the ranges recited in claims 11-14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Buckingham, Binek, Hilbrich and Goto as applied to claim 1 above, and further in view of Akiyama US Patent Application Publication No. 2003/0078189 (hereinafter referred to as Akiyama).
Regarding claim 9
Akiyama teaches that in the production of foods a sonicator can be generally used to aid in the uniform dispersion of water-insoluble fine particles in a liquid ([0285].
Both Bach and Akiyama are directed to dispersing water-insoluble fine particles in a liquid in the food business, and where Bach teaches that it is undesirable for the colloidal particle to flocculate, Akiyama teaches that sonication could aid in the uniform dispersion of water-insoluble fine particles in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bach by using a sonicator in the process of suspending colloidal particle in liquid coffee extract such that the colloidal particle is uniformly dispersed and/or is stabilized against flocculation. A sonicator necessarily generates ultrasound.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Buckingham, Binek, Hilbrich and Goto as applied to claim 1 above, and in further view of Babaev (US Patent Application Publication No. 2008/0032030 (cited in IDS, hereinafter referred to as Babaev).
Regarding claim 9, Bach in view of Buckingham, Binek, Hilbrich, and Goto teaches what has been recited above but is silent regarding treating the composition that comprises the colloidal particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Babaev teaches using ultrasound in coffee bean for effects such as sanitary purpose ([0014]). 
Both Bach and Babaev are directed to coffee based beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
The prior art is silent regarding applying ultrasound before and/or during coffee oil removal step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).

Response to Arguments
Applicant's arguments file 01/20/2022 have been fully considered but they are not persuasive. 
Regarding the rejection over Kang as modified by Hilbrich and Goto, applicant argues on page 7 of the Remarks that a skilled artisan would not have been motivated to modify Kang in view of Hilbrich and Goto to arrive at the claimed invention, for the reason that Kang is silent with regard to removing coffee oil, and that Kang is silent regarding using Arabica coffee bean or that its coffee extract contains excess coffee oil.
Applicant’s arguments are considered but found unpersuasive. Where Hilbrich teaches that Cafestol and Kahweol present in coffee bean oil substantially elevate serum cholesterol and triglyceride level and Goto teaches a method of removing coffee oil, a skilled artisan would have been motived to apply the method as disclosed by Goto to remove coffee oil inherently present in the coffee bean as disclosed by Kang. Doing so would deliver the advantage of lowering cholesterol level of the user. There is no need for Kang teaches removing coffee oil. Further, where Kang teaches coffee generically, one would assume the coffee as used by Kang is either Arabica or Robusta 
Regarding the rejection over Bach as modified by Buckingham, applicant argues on pages 7-8 of the Remarks that the office has failed to provide an adequate reason to modify Bach in view of Buckingham. Applicant further argues on page 8 of the Remarks that the office should not use impermissible hindsight to reject the claims. 
Applicant’s arguments are considered but found unpersuasive because: 
 First, the Office submits that Bach and Buckingham are analogous arts for the reason that both are in the same field of coffee-based beverages.
 Second, the Office submits where Buckingham teaches that a traditional roller mill is suitable for grinding coffee bean, a skilled artisan would have been motivated to apply the teaching of Buckingham to that of Bach, and reasonably expect such a modification would be successful. The rationale is based on the suitability of using roller-milling to grind coffee as established by the prior art. Unfortunately, applicant has not provided evidence showing the criticality associated with roller-milling.
Third, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the Office submits that each limitation recited in the claim is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791